Case 1:17-cr-00101-LEK Document 477 Filed 05/10/19 Page 1 of 2            PageID #: 4185

                                    MINUTES



 CASE NUMBER:            CR NO. 17-00101LEK
 CASE NAME:              USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:          Gregg Paris Yates
 ATTYS FOR DEFT:         (01) Anthony T. Williams, Pro Se
                         (01) Lars R. Isaacson
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi          REPORTER:        Debi Read

      DATE:       05/10/2019                   TIME:            2:30-3:35


COURT ACTION: EP: Defendant’s [441] MOTION for Evidentiary Hearing re [437]
MOTION to Suppress Evidence; Defendants’ MOTION [437] to Suppress Evidence;

Defendant (01) Anthony T. Williams present in custody.

Defendant’s [441] MOTION for Evidentiary Hearing re [437] MOTION to Suppress
Evidence. Court finds that there is no basis for the evidentiary hearing. Motion [441] is
Denied and terminated.

Defendants’ MOTION [437] to Suppress Evidence;

Court will receive Defendant’s Exhibits after conclusion of the hearing. USA may
respond to the Exhibits if they want to by 5/17/2019.

Arguments heard. Motion [437] taken under submission. Court to issue Order.

Defendant’s Oral Request regarding access to the law library, Defendant to file
something in writing.

USA’s Oral Request for an extension of time to respond to outstanding discovery
motions is Granted, responses are due 5/17/2019.

Defendant’s Exhibits A, B, C, E, F, H, J, O and R received.
Case 1:17-cr-00101-LEK Document 477 Filed 05/10/19 Page 2 of 2      PageID #: 4186
Defendant (01) Anthony Williams remanded to the custody of the US Marshal.

Submitted by: Warren N. Nakamura, Courtroom Manager
